Citation Nr: 1122440	
Decision Date: 06/09/11    Archive Date: 06/20/11

DOCKET NO.  10-13 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to special monthly pension based on the need for aid and attendance or for being housebound.


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel




INTRODUCTION

The Veteran served on active duty from August 1974 to January 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The August 2008 rating decision also denied entitlement to non-service connected pension benefits.  The Veteran perfected an appeal of this issue, but this benefit was subsequently granted in full in March 2010.  As the claim was granted, the issue of entitlement to non-service connected pension benefits is not before the Board.

In her March 2010 substantive appeal, the Veteran requested a hearing before a Member of the Board in Washington, DC.  She withdrew this request in writing in December 2010.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran was granted disability benefits by the Social Security Administration (SSA) in an April 2009 decision and, as noted above, was granted non-service connected pension benefits by VA in March 2010.  The March 2010 non-service connected pension benefits were granted based, in part, on a finding that the Veteran is permanently and totally disabled as evidenced by her receipt of SSA disability benefits.  Thus, these decisions, and the medical evidence of record upon which they are based, indicate that the Veteran suffers from significant disability.

However, no VA examination has been scheduled for the purpose of assessing the Veteran's level of impairment.  The Board thus finds that a remand for further development is warranted before this claim may be properly decided.  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo an appropriate VA examination or examinations to determine if she has a permanent need for regular aid and attendance or is housebound due to her disabilities.  The claims folders must be thoroughly reviewed by the examiner(s) in connection with the examination(s), and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner(s) should be conducted.  All findings should be reported in detail.  

The examiner(s) should determine the nature, extent, severity, and manifestations of all of the Veteran's current disabilities.  The examiner(s) should render an opinion as to whether the Veteran's disabilities (1) result in physical or mental impairment that leave her substantially confined to her dwelling and immediate premises (with reasonable certainty that such disability or disabilities and resultant confinement will continue throughout her lifetime), or (2) render her so helpless as to require the regular aid and attendance of another person.

The examiner is requested to consider each existing condition and its impact on the Veteran's ability to perform acts of daily living; including keeping herself clean and presentable; feeding, dressing and undressing herself; attending to her needs of nature; and incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to her daily environment.

Any opinion expressed must be accompanied by a complete rationale.  

2.  After the development requested above has been completed, again review the record.  If any benefit sought on appeal remains denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


